              Case 8:19-cr-00073-DOC Document 1 Filed 04/01/19 Page 1 of 10 Page ID #:1

 ao9i~Re~ ~iisz~                                               CRIMINAL COMPLAINT                             ~ R ~ ~ ~ ~~ L

              UNITED STATES DISTRICT COURT                                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                                  DOCKET NO.
    UNITED STATES OF AMERICA
                         v.

    ANDRES ALFREDO GUTIERREZ and                                                  ~GISTRnTE~rro~ ~ _
    JAMES LEEMON MARSHALL III


    Complaint for violation of Title 21, United States Code, Section, 841(a)(1),(b)(1)(B)(vii)

    NAME OF MAGISTRATE JUDGE                                                                                      LOCATION
                                                                                  UNITED STATES
    HONORABLE JOHN D. EARLY                                                                                       Santa Ana, California
                                                                                  MAGISTRATE JUDGE

    DATES OF OFFENSES                                 PLACE OF OFFENSES           ADDRESS OF ACCUSED (IF KNOWN)

    March 31, 2019                                    Orange County

    COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION

    On or about March 31, 2019, in Orange County, within the Central District of California, defendants
    ANDRES ALFREDO GUTIERREZ and JAMES LEEMON MARSHALL III, knowingly and
    intentionally possesse with the intent to distribute a controlled substance, namely, approximately 866
    kilogram~fr~ijuan , a Schedule I controlled substance, in violation of Title 21, United States Code,
    Section 8$1(a~~,(b) )(B)(vii).
                        ?—~ ~,~                                                                                      FILED
~               Q         _.~~                                                                          CLE       .S. DISTRICT COURT
                          _ a•-;.~.
                      ; ~mm c~                                                                                 APR
               ~ ~ ~-~ ~.~
                  :~
               ~, ~.~:T _~                                                                            CE1V      DISTRICT OF CALIFORNIA
              "
              " '`'~                  a—                                                              B                        DEPUTY
               N       i.J ~          Cti

  BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:                                                         CLERK,U.S. DISTRICT COURT

    (See attached affidavit which is incorporated as part of this Complaint.)

  MATERIAL WITNESSES IN RELATION TO THIS CHARGE: N~A

                                                                                                         BY                       DEF~UTY
                                                                 SIGNATi.7RE OF COMPLAINA
 Being duly sworn, I declare that the
 foregoing is true and correct to the best                      DIANNE KELLY
 of my knowledge.                                                oFFiciaL TITLE
                                                                 Task Force Officer, U.S. Department of Homeland Security

  Sworn to before me and subscribed in my presence,

  SIGNATURE OF MAGISTRATE JUDGE~~~                      '                          ~~                                 DATE

                                             _~;f~ ~~ ~                    ~                                           April 1, 2019
~~~ See   eral Rules of Criminal Procedpre 3 and 54
A         Jennifer L. Waier, Ext. 3550
                                                                    JOHN D. EARLY
 Case 8:19-cr-00073-DOC Document 1 Filed 04/01/19 Page 2 of 10 Page ID #:2



                               T L~L~TT TtfTT




I, Dianne Kelly, being duly sworn, declare and state as follows:

  I.    BACKGROUND

  1.   I am a Detective with the Los Angeles Port Police

Department, and have been employed for 12 years.          For the past

six years, I have served as a Task Force Officer with the United

States Department of Homeland Security ("DHS"), Immigration and

Customs Enforcement (~~ICE"), Homeland Security Investigations,

Border Enforcement Security Taskforce (~~LA BEST")          LA BEST is a

taskforce aimed at identifying, targeting, and eliminating

vulnerabilities to the security of the United States, including,

but not limited to, the Los Angeles/Long Beach Seaport Complex

and surrounding transportation and maritime corridors.

  2.   In addition to my basic law enforcement training, I have

approximately 9 years of experience as an investigator.           My

training experience includes investigating crimes such as

burglaries, thefts, narcotics trafficking, other property crimes

and crimes against persons within the Greater Los Angeles area.

I have also received forty hours of specific narcotics training

from the Los Angeles County Sheriff's Academy on such topics as

evidence of use, possession, influence, packaging,

transportation, and sales of controlled substances.          In July

2014, I received training on customs laws, including violations

of Title 19 of the United States Code, from DHS and ICE, and I


                                      1
 Case 8:19-cr-00073-DOC Document 1 Filed 04/01/19 Page 3 of 10 Page ID #:3




am currently cross-designated as a United States Customs

Officer.     I also have spoken at length with more experienced

officers and investigators regarding the use, possession,

influence, packaging, transportation, and sales of controlled

substances.    Throughout my career, I have participated in

numerous narcotics related arrests, including arrest for the

illegal use, influence, possession, and possession of sale of

marijuana, cocaine, methamphetamine, heroin and other narcotics.

  II.   PURPOSE OF AFFIDAVIT

  3.    This affidavit is made in support of a criminal complaint

against ANDRES ALFREDO GUTIERREZ (~~GUTIERREZ") and JAMES LEEMON

MARSHALL III (~~MARSHALL"), charging a violation of Title 21,

United States Code, Sections 841(a)(1) and (b)(1)(B)(vii)

(possession with the intent to distribute 100 kilograms or more

of marijuana, a Schedule I controlled substance).

  4.    The facts set forth in this affidavit are based upon my

personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all

conversation and statements describe in this affidavit are

related in substance and only in part.
 Case 8:19-cr-00073-DOC Document 1 Filed 04/01/19 Page 4 of 10 Page ID #:4




  III. SUNIl~lARY OF INVESTIGATION

  5.        From reviewing Orange County Sheriff's reports and my

conversations with Captain Scott McClung, I learned the

following:

       a.     On March 31, 2019, at approximately 12:53 a.m.,

Captain Scott McClung, of the Boat US Tow Vessel, received a

call for assistance from a vessel that was having engine

problems.      At approximately 2:50 a.m., McClung contacted the

vessel (White McGREGOR AE, 26 foot power sailboat with CF

6948NZ) with two male occupants (later identified as GUTIERREZ

and MARSHALL) on the water at the location of 33.14.55N

117.41.21W (approximately 15 miles from Dana Point).          Upon

contacting the occupants, McClung noticed they both appeared

nervous.

       b.     In addition, McClung noticed that the bow of the

vessel was extremely low, making the vessel unstable.          McClung

was unable to determine who the captain of the vessel was, but

GUTIERREZ seemed to have more control of the vessel, and

MARSHALL seemed to do more of the labor around the vessel.

       c.     McClung hooked up the vessel in distress to the US Tow

vessel and began to tow the boat to shore.        As McClung was

towing the vessel, it appeared that the vessel was ready to roll

or flip over.




                                     3
 Case 8:19-cr-00073-DOC Document 1 Filed 04/01/19 Page 5 of 10 Page ID #:5




     d.    McClung asked if their vessel was taking on water, and

GUTIERREZ and MARSHALL both said that the boat had been taking

on water for the past six hours.        McClung asked why they did not

tell the dispatcher that the boat was taking on water when they

called because McClung would have bought a different boat with

different equipment.     However, McClung told GUTIERREZ and

MARSHALL that he had a pump and needed to come on to the vessel

to pump out the water.     McClung attempted to board, but

GUTIERREZ and MARSHALL said they would work the pump themselves.

     e.     After using the pump for a while, GUTIERREZ and

MARSHALL told McClung that the water was out of the vessel.

However, McClung noticed that the bow was still very low, and

told them that it was very dangerous if all the water had not

been pumped out.    So, McClung insisted on boarding the vessel to

pump the water out.

     f.    With hesitation, GUTIERREZ and MARSHALL allowed

McClung onto their vessel.      Once on the vessel, McClung went

down into the cabin to pump out the water and saw it was filled

with "bales."   Both of the occupants looked extremely worried.

McClung played it off like he did not know what the bales were

and made it seem like everything was fine.        At the request of

GUTIERREZ and MARSHALL, McClung began towing the vessel to Dana

Point Harbor.




                                    4
 Case 8:19-cr-00073-DOC Document 1 Filed 04/01/19 Page 6 of 10 Page ID #:6




     g.      On the way back to the harbor, McClung noticed that

GUTIERREZ was receiving a lot of texts on his cellular

telephone.     GUTIERREZ would read the text, show it to MARSHALL,

and then they would discuss the text.        McClung said that both

occupants went down into the cabin and started to move the bales

around like they were getting ready to throw them overboard.

McClung then asked them about their insurance for the vessel,

which seemed to calm them down.

     h.    McClung then tried to make small talk and asked

GUTIERREZ and MARSHALL if they had someone in route with a

trailer to tow the vessel out the water at Dana Point.

GUTIERREZ and MARSHALL told him, ~~yes."       They gave McClung an

insurance card with GUTIERREZ's name on it.         McClung told them

that he had to contact his wife with the insurance information.

McClung called his wife and explained the circumstances and

asked her to call the United States Coast Guard, which then

contacted the Orange County Sheriff's Department to report the

suspicious circumstances.

     i.   At approximately 4:35 a.m., Deputy B. Stephenson and

S. Yannizzi were working uniformed patrol in a marked Orange

County Sheriff's Department fireboat and were dispatched to an

area approximately 10 miles off the Dana Point coastline, in

reference to a suspicious vessel being towed to Dana Point.




                                    5
 Case 8:19-cr-00073-DOC Document 1 Filed 04/01/19 Page 7 of 10 Page ID #:7




        j.     The Deputies were told the details of McClung's call,

that is, there were two occupants of the vessel being towed,

acting suspicious, who would not let McClung on their vessel to

help with the de-watering, and due to the distance back to the

harbor and the behavior of the two occupants, McClung felt if

was necessary to notify the Sheriff's Department.          Over the

telephone, McClung told Deputy Yannizzi that he had seen the

bales on the vessel.      McClung was careful to only talk to Deputy

Yannizzi over the telephone and not the radio so that GUTIERREZ

and MARSHALL could not hear his conversation with Deputy

Yannizzi.

        k.      At approximately 5:42 a.m., Deputies Stephenson and

Yannizzi arrived on scene, with the reporting party McClung

towing the vessel in distress.      As Deputies Stephenson and

Yannizzi approached the vessel in distress, Yannizzi observed

one subject (MARSHALL) laying down on the starboard aft bench

seat.     The cabin door was closed, but the roof cover was open,

which allowed Yannizzi to see down into the cabin through the

open cover.     In plain sight, Yannizzi saw one large rectangular

object.      Based on Deputy Yannizzi's training and experience, he

recognized the object to be a `bale," commonly used to transport

large quantities of narcotics.

     1.      For the Deputies' safety, Deputy Yannizzi ordered

MARSHALL, who was on the starboard aft bench, to place his hands
 Case 8:19-cr-00073-DOC Document 1 Filed 04/01/19 Page 8 of 10 Page ID #:8




in the air.    The subject complied.     Deputy Yannizzi then gave

verbal orders for any other person in the vessel to make

themselves known and come out of the cabin with their hands up.

GUTIERREZ exited the cabin with his hands up.

     m.       Deputy Stephenson secured the Sheriff's boat to the

vessel in distress, while Deputy Yannizzi maintained control of

GUTIERREZ and MARSHALL.     Once the scene was secure, GUTIERREZ

and MARSHALL were transferred to the Sheriff's boat, searched

for weapons, handcuffed and placed in a seated position.           No

contraband was found on either subject.        Both GUTIERREZ and

MARSHALL were told they were not under arrest and were

handcuffed for their safety on the long ride back to the harbor.

     n.    Deputy Stephenson conducted a search of the vessel for

any other occupants.     None were located, but did see several

more bales in the vessel, which Deputy Stephenson knew based on

his training and experience, are used to transport narcotics.

     o.    The Deputies requested McClung to continue to tow the

vessel back to the Sheriff's dock in Dana Point Harbor.           McClung

agreed.   The Sheriffs paralleled both vessels all the way back

to the dock and maintained close visual observation of the

vessel in distress the entire time.

     p.   Once at the dock, GUTIERREZ and MARSHALL were placed

under arrest by Border Patrol Agents E. Solorio and I. Gayton.

GUTIERREZ and MARSHALL were transported to the San Clemente
 Case 8:19-cr-00073-DOC Document 1 Filed 04/01/19 Page 9 of 10 Page ID #:9




Border Patrol Station, where they were identified, processed,

and booked.

       q.      Upon arrival at the Dana Point Harbor Patrol Station,

the Sheriff's boat was met by Orange County Sheriff's Sergeant

K. Olszewski and Deputy Schroeder.          Sergeant Olszewski turned

over the bales to Agents Solorio, V. Santomauro, S. Diaz, and

Gaytan.

       r.        Agents opened the bales.    Inside the bales was a

green leafy substance resembling marijuana.         Agent Solorio

tested the substance, using a Nark II Narcotics Analysis Reagent

Kit, which tested positive for marijuana.         There were

approximately 441 different sized bales, all rectangular in

shape.       The bales were wrapped in foil on the most inner layer,

then plastic wrap, then tan packing tape.         Some of the bales

were placed in white burlap bags.       Agents weighed the marijuana.

The marijuana weighed approximately 866 kilograms (1,911

pounds).

       s.     I, along with TFO Giovanni Torres attempted to

interview GUTIERREZ and MARSHALL separately.         Both invoked their

Miranda rights.

  IV.       CONCLUSION

  6.        For the reasons described above, I respectfully submit

that there is probable cause to believe that GUTIERREZ and

MARSHALL violated Title 21, United States Code, Sections
Case 8:19-cr-00073-DOC Document 1 Filed 04/01/19 Page 10 of 10 Page ID #:10




841(a)(1) and (b)(1)(B)(vii) (possession with the intent to

distribute 100 kilograms or more of marijuana, a Schedule I

controlled substance).




                                         DIANNE KELLY
                                         Task Force Officer,
                                         U.S. Department of Homeland
                                         Security



Subscribed to and sworn
before me this ~ S~ day of
April 2019.




                                    D
